TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00840-CR


Elizabeth Alene Hampton, Appellant


v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR04-276, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Elizabeth Alene Hampton perfected this appeal from her conviction for intoxication
manslaughter.  The clerk's fee has not been paid and the clerk's record has not been filed.  See Tex.
R. App. P. 35.3(a).  The Court has received a latter from Hampton's retained counsel stating that she
desires to dismiss the appeal.  The letter was accompanied by a copy of a motion to dismiss the
appeal filed in the trial court.  The Court has also received a copy of the trial court's order granting
the motion to dismiss.
A motion to dismiss a criminal appeal must be filed in the appellate court and signed
by the appellant.  Tex. R. App. P. 42.2.  Although Hampton has not properly withdrawn her notice
of appeal, she has not paid for the clerk's record and plainly does not intend to do so.  The appeal
is dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).


				__________________________________________
				G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Prosecution
Filed:   May 18, 2006
Do Not Publish